DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Status of Claims
Claims 12-27 were rejected in Office Action mailed on 05/11/2021.
Applicant filed a response, amended claims 12, 14, and 22, and cancelled claims 13, 16, and 19. Claims 1-11 were previously cancelled.
Claims 12, 14-15, 17-18, 20-29 are currently pending in the application, of claims 28-29 are withdrawn from consideration. 
Claims 12, 14-15, 17-18, and 20-27 are being examined on the merits in this Office Action.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 12-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. (U.S. Patent Application Publication 2015/0221950).
Regarding claims 12, 14-15, and 17, Minami teaches a negative electrode active material (title) containing a negative electrode active material particle (i.e., particles made of SiOx) (abstract);
the negative electrode active material particle comprising a silicon compound shown by SiOx (0.8 ≤ x ≤ 1.1) (paragraph [0012]).
Given that the material and composition of the negative electrode active material particles of Minami is substantially identical to the material and composition as used in the present invention, as set forth above, it is clear that the negative electrode active material particles of Minami would inherently exhibit the XANES spectroscopy results, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). See MPEP 2112.01 (I).
Regarding claims 18, 20-21, and 23, Minami teaches the median diameter of the negative electrode active material particle is 1µm to 15µm (paragraph [0022]).
Regarding claim 24, Minami teaches the negative electrode active material particle has a surface layer portion containing a carbon material (i.e., the negative electrode active material may be used in combination with a carbonaceous active material) (paragraph [0024]).   
Regarding claims 22, Minami teaches the median diameter of the negative electrode active material particle is 1µm to 15µm (paragraph [0022]).
Regarding claim 26, Minami teaches a negative electrode comprising the negative electrode active material as described above in claim 12 (paragraph [0043]).
Regarding claim 27, Minami teaches a lithium ion secondary battery (i.e., battery) comprising the negative electrode (i.e., the electrode) as described above in claim 26 (paragraphs [0016], [0032], [0048]-[0053]).

Claim Rejections - 35 USC § 103
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (U.S. Patent Application Publication 2015/0221950).
Regarding claim 25, Minami teaches the negative electrode active material as described above in claim 12 and claim 24 to include the carbon material. Further, Minami teaches the carbon material has a thickness of 1 nm or more.
It is noted that Minami differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Minami overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    

 Response to Arguments
A. XANES Features Are Not Inherent in Minami	
Applicant argue that the Office action did not response to the previous arguments where evidence is showing that the claimed feature is not inherent in Minami and further argue that Example 1-1 and Comparative Example 1-1 show that the XANES characteristics would not be necessary present in Minami.
Examiner respectfully disagree. The previous response to arguments pointed out that in order to give the claims a secondary consideration so as to overcome the rejection, the claims must be commensurate in scope with the specification. In other words, it cannot be presumed that the XANES features or obtained benefits (i.e., increased battery capacity and improved cycle performance) would be expected to any negative electrode active material with SiOx formula where x is between 0.5 and 1.6 as such are associated with a particular material (i.e., Example 1-1). The claim only recites “the negative electrode active material particle comprising a silicon compound shown by SiOx (0.5≤ x ≤ 1.6)”. Therefore, since the material as claimed is not particularly specified or structurally defined to an extent that the XANES features are correlated to that particular material, it is reasonable to say that since Minami have range of atomic ratios (i.e., SiOx, 0.8≤ x ≤ 1.1) that are within the ones claimed, the same XANES features could also be 
1. Material And Composition Do Not Control XANES Features.
Applicant argue the specification describes that the material and composition of the negative electrode active material do not control the XANES spectroscopy results as shown in Example 1-1 and Comparative Example 1-1 and paragraphs [0102]-[0115] and [0117]. 
Examiner respectfully disagree. First, XANES spectroscopy is a technique utilized to characterize the composition of materials. It measures the absorption of radiation, as a function of frequency or wavelength, due to its interaction with the material1. As such, XANES spectroscopy is a property or characteristic defined by a material or composition. Second, although Example 1-1 and Comparative Example 1-1 appear to have the same compound (i.e., SiO), they appear to be structurally different as the XANES results are obtained from manipulating the process of producing the negative electrode active material which is nowhere in the instant claim. In addition, if the material is defined by the process steps by which the material is made or where the manufacturing process would be expected to impart distinctive structural characteristics of the material, the patentability of the material over the prior art should be considered by the implied structure from the process steps (see MPEP 2113). Nowhere in claim 1 is recited the particular process step associated with Example 1-1 to an extent where there is distinction between prior art material and the one claimed.  
2. Minami’s Particles Are Produced By a Different Process
Applicant argue Minami’s particles are produced by a different process. 
Examiner notes that the patentability of a product does not depend on its method of production. If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). The claim does not recites the process by which the material is limited.
3. SiOx Deposition Conditions Can Affect XANES Features
Applicant argue the claimed material is different from the prior art as it has different deposition conditions.
Examiner respectfully disagree. it is noted that the features upon which applicant relies (i.e., deposition conditions such as vaporization temperature, radiant heat of deposition, solidification heat, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, it is clear that the structure of Example 1-1 and Comparative Example 1-1 are different as they form different clusters and crystallization (see page 10 of Applicant Arguments/Remarks). The particular crystallization or compositional arrangement is not particularly defined in the claim therefore, the arguments are moot. 

Pertinent Prior Art
Then following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawakami et al. (U.S. Patent 6,432,585). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/X-ray_absorption_near_edge_structure